Title: To George Washington from William Fitzhugh, 30 June 1780
From: Fitzhugh, William
To: Washington, George



Dear General
Low’r Marlbro’ Maryland June 30th 1780

I have the Honor to Address you by my Young Soldier, who now Sets Out for Head Quarters & I hope will meet You & Your Lady in Perfect Health.
My Son, being on His return to Captivity, I Entertain some Slight Expectation, That He will be able to Obtain a Common Parole by General Phillips’s Friendship; Mr Smith, Late Secretary to Sir Robt Eden, Promis’d to use His Endeavers to procure it. How far His Interest may Contribute, I know not, But As Captains Swan & Fauntleroy, as well as Others, have been long & Frequently Indulg’d, I Do not Suppose there can be any Particular Cause for refussing it to my Son.
Our General Assembly have been Setting ever Since the 7th Inst. & I believe will rise this Week. I left them two Days ago, to take leave of my Son on His Departure. We have Pass’d Several Acts for the Supplys of Our Army, That for Raiseing Regular Soldiers, I am of Oppinion will Effectually Answer the Intention. It is by a Mode never before us’d Here, & will Interrest the Community in General to procure Men—The whole Property within the State, That of Absentees Inclusive, is Divided into Classes as Equally as Possible—Each County to Furnish a Certain Number of Men—Every Class in Each County to provide its Proportion by the 15th Day of July—On failure of any Class or Classes, They are Under a Penalty of £10 in the Hundred on their whole Property—to be Levy’d on Individuals respectively in proportion to their Several Assessments—On Refusal to Pay Down the Money, The County Leutt or next Commanding Officer, to Issue an Excution against their Estate to raise the Money Immediately, & procure the Men Wanting; This Plan was thought Better than Draughting, As the Latter must have Necessarily Occasion’d Many Partial Exemptions As Heretofore, & Disgusted the People Exceedingly, & Might Excite such an Opposition, as wou’d render a Draught Unsupportable, Shou’d the Present Plan Happily take Effect, As I verily believe it Will, We Shall not in future be under the least Difficulty in Getting whatever Men may be Wanting, & with much More Expedition than by recruiting, which in this State has Generally fail’d, Partly from the Neglect of Recruiting Officers, & Local Circumstances of the Country, But in Greater Measure from the Secret Opposition of Tories, & their Adherants, whom, As they are now Materially Interrested, Will of Course Join in a General Exertion to procure the Men—The Troops to be rais’d are to Serve During the War, to receive Inclusive of the Continental Bounty, 450 Dollars, a Suit of Cloths, 50 Acres of Land, & to be Exempt from Taxes, besides, what they may

receive from their respective Clases, or from the Commanding Officer of the Militia, in Case a Class, or Classes, Shou’d fail to furnish their proportion of Men at the time Appointed.
I did not Approve of the proposition Sent to Your Excellency by Our Legislature, respecting the Militia requir’d, Because We cou’d not be Competant Judges of your Object in that Requisition, & Remonstrating on the Subject, might be Attended with such Delay, as to Defeat your Immediate Purpose; I wish it may Prove Otherways.
I am of Oppinion that a General Embargo at this time in all the United States, wou’d be of Infinite Use & Consequence, It wou’d keep in the States thousands of Able Men, & prevent the Export of Provisions, which I believe is very Extensive, Notwithstanding Our Several Acts of Prohibition; If Your Excellency, & The Committee of Coopperation are of the Same Oppinion, I cou’d wish it had been Recommended in your Circular Letters to the serval States, As I know it wou’d have Great weight to Reconcile, the Partial, & Jaring Interrests of the Several States respecting Each Other, at Least Suspend them for the Present, & wou’d in Every Legislature Put to Silence a Number of Little Petty Traders, who for even a Prospect of Small Profit wou’d Risque the Destruction of their Country: In Pensylvania there is an Embargo, & the Execative of that State Have warmly Recommended to Us the Adoption of the Same Measure, But on the Day I left Annapolis, there were such Divissions on the Subject, That I fear it will not Succeed.
I am Heartily Sorry for the Loss of Charles Town Tho’ I cannot say it was more than I Expected, from the time I was Inform’d of a Resolution taken to Defend it; Having always been of Oppinion, That it is next to Impossible to Sustain a Sea-port Town against an Enemy of Equal or Superior Force & Commanding the Waters: This we Experienc’d at N. York, & the Present Loss, Great as it is I hope will not only prove a Useful Lesson to Us But Rouse America from that Supineness which has been too Long Indulg’d.
Mrs Fitzhugh Joins with Me in Thanks for Your Civility, & repeated Acts of Kindness to Our Son, And in Respectful Complts to You & Your Lady I most sincerely Wish you a Successful, & Glorious Campaign, & Have the Honor to be, with the Utmost Esteem & Regard Your Excellencys Affectionate & Oblig’d Humle Servt

Willm Fitzhugh

